SUPPLEMENT DATED FEBRUARY 26, 2010 TO PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I Effective April 30, 2010, each portfolio of the AIM Variable Insurance Funds will change their name as follows: Current Name New Name AIM V.I. Capital Appreciation Fund Invesco V.I. Capital Appreciation Fund AIM V.I. Core Equity Fund Invesco V.I. Core Equity Fund AIM V.I. Dynamics Fund Invesco V.I. Dynamics Fund AIM V.I. International Growth Fund Invesco V.I. International Growth Fund AIM V.I. Small Cap Equity Fund Invesco V.I. Small Cap Equity Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. Protector 2, Survivorship 2, Protector, Accumulator
